                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

    IN RE:
    Craig A. Curtis                                       CASE NO: 17-80373-CRJ13
    SSN: XXX-XX-8782                                      CHAPTER 13
    Donna J. Curtis
    SSN: XXX-XX-1463
    DEBTORS

                          RESPONSE AND REQUEST FOR HEARING


            NOW COMES, Craig A. Curtis and Donna J. Curtis, by and through their
    attorney, Stephen G. Campbell, and, in response to the Notice of Default received by the
    Debtors' attorney, dated November 19, 2019, object to said Notice of Default and request
    a hearing on the matter.


    /s/ Craig A. Curtis                           /s/ Donna J. Curtis
    Craig A. Curtis                               Donna J. Curtis
    Debtor                                        Co-Debtor


                                                          /S/ Stephen G. Campbell
                                                          STEPHEN G. CAMPBELL
                                                          Attorney for Debtors

                                 CERTIFICATE OF SERVICE


           I, Stephen G. Campbell, certify that I have this date served a copy of the
    foregoing instrument upon Nationstar Mortgage, Attn: Bankruptcy Department, 8950
    Cypress Waters Blvd, Coppell, TX 75019, and Nationstar Mortgage P.O. Box 619096,
    Dallas, TX 75261, Mark A. Baker Attorney of Record 3550 Engineering Drive, Suite
    260, Peachtree Corners, GA 30092, and Michele T. Hatcher, Trustee, by placing a copy
    of same in the U.S. Mail, adequate postage affixed, and addressed to their respective
    mailing addresses as reflected in the clerk’s file, or by electronic transmission, on this the
    6th day of December, 2019.


                                                          /s/ Stephen G. Campbell
                                                          STEPHEN G. CAMPBELL
                                                          Attorney for Debtors
                                                          P.O. Box 708
                                                          Athens, AL 35612
                                                          (256) 232-7354



Case 17-80373-CRJ13        Doc 50    Filed 12/06/19 Entered 12/06/19 17:06:10              Desc Main
                                    Document     Page 1 of 1
